Citation Nr: 0108778
Decision Date: 03/26/01	Archive Date: 04/17/01

DOCKET NO. 97-17 465A           DATE MAR 26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Evaluation of diverticular disease of the colon, status post
sigmoidectomy and colostomy, currently rated noncompensable.

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The latest DD Form 214 of record, received by the regional office
(RO) in September 1997, indicates that the appellant had active
duty service in the Army National Guard from December 29, 1983
through September 30, 1997, with approximately 1 year and 7 months
of prior active duty service, as well as approximately 17 years and
4 months of prior inactive service. This DD Form 214

also indicates that he had a series of immediate reenlistment
periods beginning from June 13,1983.

This appeal comes before the Board of Veterans' Appeals (Board)
from a November 1996 rating decision from the Department of
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto
Rico.

A rating decision dated in June 2000 denied the appellant's claim
for entitlement to service connection for hearing loss, hernia,
painful urination, and an eye condition, not well grounded. Section
7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as
amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) provides, in some
circumstances, for readjudication of prior denials or dismissals of
claims as not well-grounded during the time from July 14, 1999,
until enactment of the Veterans Claims Assistance Act in November
2000. Accordingly, this matter is referred to the RO for
appropriate action.

REMAND

The record contains conflicting information concerning the
veteran's military service.

The record indicates that the appellant filed a claim for service
connection for diverticulitis on December 12, 1995. In this
application, he indicated that he separated from service on June
22, 1991. Under section 11 of his application (VA Form 21-526),
which refers to reserve and National Guard service, he reported the
place where he entered National Guard/reserve service; however, he
did not report the date of entry or the date and place of
separation concerning such service. Apparently, submitted in
connection with this application were copies of three DD Forms 214
concerning periods of active duty in the Army National Guard from
January 18, 1967 to May 28, 1967; June 13, 1983 to January 2, 1991;
and January 3, 1991 to June 22, 1991.

2 -

A rating decision dated in November 1996 awarded service connection
for his diverticular disease effective from December 12, 1995, the
date of the claim.

As indicated above, the latest DD Form 214 of record, received in
1997, indicates that the appellant had active duty service in the
Army National Guard with immediate reenlistment periods beginning
from June 13, 1983, through September 30, 1997.

The Board finds that, prior to further consideration, it is
necessary that the RO verify the dates of the veteran's active
military service and consider whether or not it affects the
effective date of service connection for diverticular disease. As
the Board is remanding for this development, additional medical
development is also requested.

Accordingly, this case is REMANDED for the following development:

1. The RO should take the necessary steps to verify the appellant's
dates and types of service. Once the service dates and types have
been ascertained, the RO should determine whether this affects the
effective date assigned for service connection for the diverticular
disorder. If so, the RO should take any appropriate action.

2. The RO should then obtain any pertinent medical records not
already associated with the claims file.

3. The RO should schedule the appellant for a VA examination. The
examiner is asked to report the appellant's symptoms and all
objective findings. The examiner is also asked to conduct his
examination and prepare an examination report that will permit
adjudication of the claim for increased rating under the applicable
rating criteria. The RO is asked to provide

- 3 -

the examiner with the rating criteria under Diagnostic Codes 7301,
7319, 7323, 7327, and 7329, as well as any other rating criteria
the RO finds applicable. The examiner is to classify the severity
of the appellant's disability under the applicable rating criteria.
If any of the above listed diagnostic codes are not applicable, the
examiner should so state.

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C.  5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

5. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should be provided with
a supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The case should then be returned to the Board, if otherwise in
order.

The appellant is hereby notified that it is the appellant's
responsibility to report for the examination and to cooperate in
the development of the case, and that the consequences of failure
to report for a VA examination without good cause may include
denial of the claim. 38 C.F.R. 3.158 and 3.655 (2000).

- 4 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



